REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the response filed on 8/11/2022.  In relation to the patentability of the pending claims, the arguments presented on pages 8 to 10 of the Remarks of the cited response are found to be persuasive.  Specifically, in relation to independent claim 1, the examiner of record agrees with applicant that “Demarais, Fischell, and Dorros fail to describe or suggest delivery of heat and/or energy to the wall of the main renal artery or extra-renal branch. The cited references fail to describe or suggest all the features of independent claim 1; therefore, independent claim 1 is patentable over Demarais, Fischell, and Dorros.”  
Additionally, in relation to independent claims 27 and 28, the examiner of record agrees with applicant that “like independent claim 1, independent claims 27-28 both recite a treatment site in a main renal artery, and delivering heat/energy to the wall of the renal artery at the treatment site. As explained herein at I [referring to section I, located on page 8 of the Remarks], Demarais, Fischell, and Dorros fail to describe or suggest delivery of heat and/or energy to the wall of the main renal artery or extra-renal branch. Edwards, Morrison, Meyer, and Salahieh fail to remedy the defects of Demarais, Fischell, and Dorros; therefore, independent claims 27-28 are patentable over this combination of references.”  Based on the above comments, claims 1-30 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783